DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 12/27/2021 for application with case number 16/337031 (filed on 03/27/2019), in which claims 1-8 were originally presented for examination.

Status of Claims
Claims 1-5 & 7-8 are currently amended. Accordingly, Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-191376, filed on 09/29/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/27/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant’s arguments filed on 12/27/2021 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to interview summaries mailed on 09/02/2021 & attached to this Final office action for any agreement made with the applicant during the interview.
Regarding the Claim Objections: Claims 2, 3, 5 & 8 objections are withdrawn, as the amended claims filed on 12/27/2021 have properly addressed the claims informality objections recited in the Non-Final office action mailed on 07/26/2021. However, applicant’s amendment necessitated the new ground of claim(s) objection(s) presented below.
Regarding the Specification Objections: The objections are withdrawn, as the amendments to Specification &  Abstract filed on 12/27/2021 have properly addressed the informalities & the Abstract objections recited in the Non-Final office action mailed on 07/26/2021.
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 2-6 & 8 for lack of antecedent basis are withdrawn, as the amended claims filed on 12/21/2021 recite proper antecedent basis. However, applicant’s amendment necessitated the new ground of rejections under §112(b) presented below.
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-3, for being directed to a judicial exception without significantly more, are withdrawn, as the amended claims 
Regarding the claim rejections under 35 USC §102(a)(1) & 35 USC §103: 
Applicant’s arguments regarding the rejection of the base claim 1 as being clearly anticipated by the prior art of Hidekazu (Publication No. JP 2005-173899 A) has been fully considered. However, those arguments are not persuasive. 
Applicant asserts that: 
“In Hidekazu, the detecting of the behavior of the host vehicle using wheel speed pulse from a vehicle sensor 2 is not “acquired odometry information of the own vehicle at prior control timings that are prior to a present control timing”. That is, in Hidekazu, the estimated position in the next time cycle is estimated based on the current position of the host vehicle. On the other hand, the estimated position in the past time cycle is estimated by each sensor of the own vehicle starting from the current position and connected as a path, as described in paragraphs [0034] and [0035] of Applicant's Specification” (see Remarks pages 10-12; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claim 1 apparently to overcome the current anticipation rejections under §102(a)(1) and §103 as recited in the Non-Final office action mailed on 07/26/2021. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Hidekazu’s disclosed points 20-31 in FIG. 2 [reproduced below for convenience], which indicates a position in the real space of the host vehicle 100 obtained every predetermined time [i.e., past time cycle] by the number of wheel speed pulses of the left and right wheels [i.e., odometry  information]. Hidekazu’s disclosed points 20-31 represent a traveling locus of the host vehicle 100 at predetermined time intervals, and by connecting these points, an estimated traveling lane in the traveling lane of the host vehicle indicated by reference numeral 101 [i.e., path] is obtained (see at least Hidekazu’s Fig. 2 & Page dead reckoning (see at least Hidekazu’s Page 3 ¶[2]). One with ordinary skill in the art of navigation (before the effective filing date of the claimed invention) would know (being well-known) that dead reckoning is the process of calculating current position of some moving object [i.e., vehicle] by using a previously determined position, or fix, and advancing that position based upon known or estimated speeds over elapsed time and course. (see attached PTO-892 for NPL “U”).

    PNG
    media_image1.png
    249
    643
    media_image1.png
    Greyscale

Hidekazu’s Fig. 2

Applicant’s arguments regarding the rejections of the currently amended claim 4 as being clearly anticipated by the prior art of Hidekazu has been fully considered, and are persuasive. Accordingly, the previous claim 4 (and all claims that depends on claim 4, i.e., claims 5 & 6) rejections under 35 USC §102(a)(1) have been withdrawn, as the amendments to the claims 4-6 have overcome all rejections presented in the Non-Final office action mailed on 07/26/2021.

For at least the foregoing reasons, and the rejections outlined below, the prior art rejections for claims 1-3 & 7-8 are maintained.


Allowable Subject Matter
Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after addressing all the 112(b) rejections outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) because:
Claim 5 recites the limitation “the future position of the other vehicle” in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation “the future position of the other vehicle” refers to the limitation “a future position of the other vehicle” in the parent claim 4 line 9 or the limitation “a future position of the other vehicle” in base claim 1 line11, or a different part. 










Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 8 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Publication No. JP 2005-173899 A by Hidekazu (hereinafter “Hidekazu”), which is found in the IDS submitted on 03/27/2019. The rejections below is based on the machine translation of the Hidekazu’s reference a copy of which is attached to the Non-Final office action, and also indicated in the 892 form mailed on 07/26/2021.

As per claim 1, Hidekazu teaches an other lane monitoring device installed in an own vehicle (see Title: Surrounding Situation Display Unit, and see Abstract: monitoring other vehicles around the own vehicle 5 is displayed), comprising:
an other vehicle acquisition section configured to acquire other vehicle position information that includes a current position of an other vehicle near the own vehicle (see Abstract: A microcomputer 4 detects another vehicle from a captured image of the rear side of the host vehicle imaged using a camera 1, and further determines a spatial lateral azimuth angle of the other vehicle based on the captured image, and see Fig. 6, Page 5 ¶¶[3]-[5]: The rough position of the other vehicle is calculated based on the rough distance to the other vehicle thus calculated and the spatial lateral azimuth described in FIG … by performing pattern matching in steps S101 and S102, the other vehicle behind the host vehicle is detected based on the captured image of the camera 1);
a path acquisition section configured to acquire an own vehicle travel path that indicates a path along which the own vehicle has traveled based on acquired odometry information of the own vehicle at prior control timings that are prior to a present control timing (see Abstract: the behavior of the host vehicle [own vehicle] is obtained by the microcomputer 4 based on the wheel speed pulse detected by the vehicle sensor 2 [odometry information], see Page. 2 ¶[10]: The vehicle sensor 2 is a sensor for detecting the wheel speed pulses of the left and right wheels output from the host vehicle [acquired odometry information] … and outputs a signal based on the detection result to the microcomputer 4. Thereby, the behavior of the own vehicle is calculated/ required in the microcomputer 4, see Page. 3 ¶[2]: The microcomputer 4 also obtains the behavior of the host vehicle from the detection result of the vehicle sensor 2 as described above. At this time, based on the number of wheel speed pulses of the left and right wheels, the amount of movement of the host vehicle for each predetermined time is calculated by dead reckoning [odometry information of the own vehicle at prior control timings that are prior to a present control timing]. The amount of change in the traveling direction [own vehicle travel path] at that time can be obtained by calculating the amount of inclination of the axle from the difference in the number of left and right wheel speed pulses … based on the operation state of the winker lever detected by the vehicle sensor 2, it is determined whether or not the lane of the host vehicle has been changed [obtains own vehicle travel path]. When the driver operates the blinker lever to blink either the left or right blinker, it can be determined that the host vehicle has changed the lane from the original lane to the lane in the blinking direction of the blinker [a path along which the own vehicle has traveled]. Thus, the behavior of the own vehicle can be obtained by obtaining the travel locus and the lane change operation of the own vehicle, see Fig. 2 [reproduced below for convenience] & Page. 3 ¶[5]: points 20-31 in FIG. 2, which indicates a position in the real space of the host vehicle 100 obtained every predetermined time by the number of wheel speed pulses of the left and right wheels. This point 20-31 represents a traveling locus of the host vehicle 100 at predetermined time intervals, and by connecting these points, an estimated traveling lane in the traveling lane of the host vehicle indicated by reference numeral 101 [own vehicle travel path] is obtained. The estimated travel lane 101 is a line connecting points 20-31 in time series in consideration of variations such as detection errors, and see Fig. 6 & Page 5 ¶¶[6]-[7]: In step S103, the wheel speed pulse signal is read from the vehicle sensor 2, and the number of pulses is counted. At this time, the number of pulses is counted for each of the left and right wheels. In step S104, the operating state of the blinker lever is determined based on the output signal from the vehicle sensor 2, and it is determined whether or not the lane change has been performed in the host vehicle [path along which the own vehicle has traveled] … In step S105, the travel locus of the host vehicle is calculated as described above by calculating the movement amount of the host vehicle based on the number of wheel speed pulses counted in step S103. In step S106, the travel lane is estimated based on the travel trajectory [own vehicle travel path] calculated in step S105);

    PNG
    media_image1.png
    249
    643
    media_image1.png
    Greyscale

Hidekazu’s Fig. 2

a lane estimation section configured to estimate an other lane area where an other lane is present based on the own vehicle travel path, the other lane comprising a lane adjacent to an own lane where the own vehicle is present (see Abstract: the traveling lane of the other vehicle is estimated, see Fig. 2 [reproduced above for convenience] , Fig. 4 [reproduced below for convenience] & Page 3 ¶¶[3]-[8]: the microcomputer 4 further estimates the travel lane based on the behavior. The travel lane estimated here corresponds to an estimated trajectory when the vehicle travels on a road lane drawn with a predetermined width on the road, and this includes a road lane in which the host vehicle is traveling. A travel lane and a travel lane in a road lane adjacent to the travel lane are included … a method for estimating the traveling lane based on the behavior of the host vehicle in the microcomputer 4 … A point 20-31 in FIG. 2 indicates a position in the real space of the host vehicle 100 obtained every predetermined time by the number of wheel speed pulses of the left and right wheels. This point 20-31 represents a traveling locus of the host vehicle 100 at predetermined time intervals, and by connecting these points, an estimated traveling lane in the traveling lane of the host vehicle indicated by reference numeral 101 [own vehicle travel path] is obtained. The estimated travel lane 101 is a line connecting points 20-31 in time series in consideration of variations such as detection errors. Further, a parallel line that is separated from the estimated travel lane 101 [an own lane] by a predetermined interval is obtained, and this is used as the estimated travel lane 102 [other lane] in the adjacent road lane [a lane adjacent to an own lane] … the estimated traveling lane 102 is obtained according to the lane width according to the determination result … Any number of estimated travel lanes adjacent to either the left or right or both sides [an other lane area] can be obtained, and see Page 5 ¶¶[3]-[7]: the travel lane passing through the closest position is specified as the travel lane corresponding to the road lane in which the other vehicle is traveling … In step S106, the travel lane is estimated based on the travel trajectory [an own vehicle travel path] calculated in step S105 … in addition to the travel lane corresponding to the road lane on which the host vehicle is traveling, the parallel adjacent travel lanes [an other lane area] are also estimated); and

    PNG
    media_image2.png
    254
    636
    media_image2.png
    Greyscale

Hidekazu’s Fig. 4

a position estimation section configured to estimate a future position of the other vehicle based on the other vehicle position information for a state in which the other vehicle moves along the own vehicle travel path or in the other lane area (see Abstract: The intersection between the direction line extending in the direction of the horizontal lateral azimuth and the travel lane is calculated as the position of the other vehicle [future position of the other vehicle], see Fig. 4 [reproduced above for convenience] & Page 3 ¶[3]: Based on the estimation result of the travel lane and the spatial lateral azimuth angle calculated as described above, the position of the other vehicle in the real space can be calculated [future position of the other vehicle], see Page 5 ¶¶[9]-[10]: In step S108, the other vehicle marker superimposed on the bird's-eye view map displayed on the monitor 5 until then is cleared … First, the rough position of the other vehicle is calculated from the image read in step S100 as described above, and see Page 6 ¶[3]: In step S111, the position displayed on the bird's-eye map, that is, the positional relationship with the host vehicle is estimated for the other vehicle determined to be in the lane change in step S110. The relative speed with respect to the host vehicle in the real space is obtained from the moving speed on the image until the other vehicle immediately before the lane change. Based on this relative speed, the position in the real space calculated in step S112 executed immediately before the lane change, and the spatial lateral azimuth obtained from the lateral position on the image, the positional relationship with the host vehicle is estimated. In this way, the display position on the bird's eye map can be estimated).

As per claim 2, Hidekazu teaches the other lane monitoring device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Hidekazu further teaches wherein the position estimation section is configured to iterate estimation of the future position of the other vehicle (see Fig. 6, Page 5 ¶¶[7]-[10] & Page 6 ¶¶[1]-[3]: In step S107, the travel lane estimated in the previous process, that is, the predetermined process cycle for executing the process flow of FIG. 6, is updated  [iterate estimation] with the travel lane estimated in step S106 … the travel lane is continuously updated [iterate estimation] until the next lane change … In step S108, the other vehicle marker superimposed on the bird's-eye view map displayed on the monitor 5 until then is cleared … First, the rough position of the other vehicle is calculated from the image read in step S100 as described above … In step S111, the position displayed on the bird's-eye map, that is, the positional relationship with the host vehicle is estimated for the other vehicle determined to be in the lane change in step S110. The relative speed with respect to the host vehicle in the real space is obtained from the moving speed on the image until the other vehicle immediately before the lane change. Based on this relative speed, the position in the real space calculated in step S112 executed immediately before the lane change, and the spatial lateral azimuth obtained from the lateral position on the image, the positional relationship with the host vehicle is estimated [estimation of a future position of the other vehicle]. In this way, the display position on the bird's eye map can be estimated); and
the other lane monitoring device further comprises an identify recognition section that is configured to compare the future position of the other vehicle previously obtained by the position estimation section, with a current position of the other vehicle currently obtained by the other vehicle acquisition section, and, if the future position of the other vehicle and the current position of the other vehicle are close to each other, recognize these other vehicles as representing the (see Fig. 6 & Page 5 ¶¶[2]-[5]: a description will be given of a method of identifying which travel lane estimated by the road lane on which the other vehicle is traveling when calculating the distance to the other vehicle …  Based on the travel lane thus identified, it is possible to calculate the distance with high accuracy. In addition, when calculating the rough distance to other vehicles, the accuracy can also be improved by performing a statistical process with respect to the distance value calculated for every predetermined time. In this way, the distance to the other vehicle can be calculated with higher accuracy … The rough position of the other vehicle is calculated based on the rough distance to the other vehicle thus calculated and the spatial lateral azimuth described in FIG … by performing pattern matching in steps S101 and S102, the other vehicle behind the host vehicle is detected based on the captured image of the camera 1, see Page 2 ¶[11] – Page 3 ¶[1]: The microcomputer 4 inputs image data from the image memory 3, and extracts other vehicles located behind the host vehicle as an obstacle from the image using pattern matching, and see Page 6 ¶[4]: When a plurality of other vehicles are detected in step S110, the determination process of step S110 is performed for each of them, and the process of step S111 or S112 is performed for each other vehicle depending on the result).

As per claim 3, Hidekazu teaches the other lane monitoring device according to claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Hidekazu further teaches wherein the identify recognition section is configured to perform filtering based on the current position of the other vehicle to exclude other vehicles located in an area other than a preset lane (see Page 2 ¶[11] - Page 3 ¶[1]: The microcomputer 4 inputs image data from the image memory 3, and extracts other vehicles located behind the host vehicle [exclude other vehicles located in an area other than a preset lane] as an obstacle from the image using pattern matching, and see Page 6 ¶[4]: When a plurality of other vehicles are detected in step S110, the determination process of step S110 is performed for each of them, and the process of step S111 or S112 is performed for each other vehicle depending on the result).

As per claim 8, Hidekazu teaches the other lane monitoring device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Hidekazu teaches wherein the other lane monitoring device further comprises a path generation section configured to iterate update of a current position of the own vehicle, and to generate an own vehicle travel path that includes errors due to use of error variances, when updating the current position of the own vehicle (see Fig. 2, Fig. 4 & Page 3 ¶¶[2]-[5]: the travel locus of the host vehicle [current position of the own vehicle] is obtained by sequentially adding [iterate update] the movement amount calculated every predetermined time to the first host vehicle position … The estimated travel lane 101 is a line connecting points 20-31 in time series in consideration of variations such as detection errors); and
the path acquisition section is configured to acquire an own vehicle travel path generated by the path generation section (see Page 5 ¶[7]: the travel locus of the host vehicle [the current position of the own vehicle] is calculated as described above by calculating the movement amount of the host vehicle based on the number of wheel speed pulses counted in step S103. In step S106, the travel lane is estimated based on the travel trajectory [an own vehicle travel path] calculated in step S105).




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 7 is rejected under 35 USC §103 as being unpatentable over Hidekazu (Publication No. JP 2005-173899 A) in view of Publication No. WO 2015/025897 A by Ishigami et al. (also published as US 2016/0203376 A1, hereinafter “Ishigami”), which are both found in the IDS submitted on 03/27/2019. The rejections below is based on translation in the US application version of the Ishigami’s reference. A copy of WO publication is attached to the Non-Final office action, and also indicated in the 892 form mailed on 07/26/2021.
As per claim 7, Hidekazu teaches the other lane monitoring device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Hidekazu is silent on, which Toshiyuki; being analogous art; teaches the position estimation section is configured to use a Kalman filter that takes account of errors of the other vehicle position information, when estimating the future position of the other vehicle (see Fig. 6 & ¶[0039], ¶[0052]: The calculation section 32 executes the Kalman filter based of the process model and the observation model … the calculation section 32 estimates a state (position, speed) of the object. The covariance matrixes of the estimated value at a t frame of the Kalman filter and an error of the estimated value are respectively expressed, and see ¶[0098] &¶[0136]: the Kalman filter is used which estimates a state of the object by repeating the predictions (Expression 12 to Expression 14) and the updates (Expression 15 to Expression 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hidekazu in view of Ishigami, as both inventions are directed to the same field of endeavor - estimate a position of an object with high accuracy and the combination would provide a method for appropriately correct an estimated value to accurately estimate a position and a speed of an object (see Ishigami’s ¶¶[0001]-[0010]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661